DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 8/30/2022.  Claims 1-7 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Objections

Claim 1 is objected to because of the following informalities:  

Regarding Claim 1, in line 5, the claim recites “...temperature of outside air taken into the outside air processing device to supply the outside air to a target space.”  Please amend the claim to recite - - temperature of outside air taken into the target space - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...a target space,” in line 6 creates an antecedent basis issue. Please amend the claim to recite - - the target space - - for clarity.

Regarding Claims 3-7, the recitation of “...outside air processor” renders the claim unclear because it is unclear if the limitation refers to the amended ‘chiller’ of claim 1 and/or introduces a new structural element.  Thus, the metes and bounds of the claims are unclear.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as the - - chiller - - for clarity.

Regarding Claims 5-7, the recitation of “...wherein the program causes the controller to stop the operation of the air-conditioner and change an operating mode of the chiller from supply air temperature control to return air temperature control or indoor temperature control,” renders the claim unclear.  For example, the claim recites “return air temperature control” but does not claim and/or disclose sensors that would necessarily measure return air temperature.  Thus, the claim would be deficient in providing structure that performs the function.  MPEP 2173.05(g)
Also, the claim conflicts with the disclosure when the claim recites “...wherein the program causes the controller to stop the operation of the air-conditioner and change an operating mode of the chiller from supply air temperature control to return air temperature control or indoor temperature control,” and the disclosure at 0003 discloses that the “air conditioner performs indoor temperature control.”  Thus, it is unclear how the air conditioner can be stopped and yet perform indoor temperature control.  The lack of clarity and consistency impedes the understanding of the metes and bounds of the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as the - - wherein the program causes the controller to stop the operation of the air-conditioner and change an operating mode of the chiller to supply air temperature control - - for clarity.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US2020/0080742) in view of Jung et al. (US2015/0292763).

Regarding Claim 1, Okamoto teaches an air-conditioning system [fig 1] comprising: 
an indoor temperature/humidity sensor [701/702] detecting at least either a temperature or a humidity of air in a target space [0116];
a chiller [20] adjusting at least a temperature of outside air taken into the target space [0076; 0077]; and 
an air-conditioner [50] adjusting at least the temperature of air in the target space, the air-conditioner having a plurality of indoor units [70; 0100; 0101];
and a controller [90], and a storage storing a program [via memory at 0092] that causes the controller to: 
determine when a temperature/humidity state that is at least either the temperature or a humidity of the air in the target space is within a predetermined range [0189; 0248];
determine when a load factor of the air-conditioner is below a predetermined lower limit [0152];
stop an operation of the air-conditioner [0155].  Okamoto does not teach determining when an operation factor is greater than or equal to a predetermined operation factor, the operation factor being a ratio of the indoor units operating among the plurality of indoor units.
However, Jung teaches an air conditioner [200; 0079; 0081] having a controller [100; 0074] that determines when an operation factor is greater than or equal to a predetermined operation factor, the operation factor being a ratio of the indoor units operating among the plurality of indoor units [0291-0294] for the obvious advantage of improving energy efficiency [0290].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Okamoto to determine when an operation factor is greater than or equal to a predetermined operation factor, the operation factor being a ratio of the indoor units operating among the plurality of indoor units view of the teachings of Jung in order to improve energy efficiency.

Regarding Claim 2, Okamoto, as modified, teaches the invention of Claim 1 above and Okamoto teaches wherein when the temperature/humidity state is determined to be outside the predetermined range after a predetermined period of time has elapsed since the operation of the air-conditioner is stopped, the program causes the controller to restart the operation of the air-conditioner [0154; 0155; fig 7].

Regarding Claims 3 and 4, Okamoto, as modified, teaches the invention above and Okamoto teaches wherein the program causes the controller to stop the operation of the air-conditioner and forcibly increase an air conditioning capacity of the chiller [0157; where increasing the volume of fan 38 necessarily increases the conditioning capacity of the chiller].

Regarding Claims 5-7, Okamoto, as modified, teaches the invention above and Okamoto teaches wherein the program causes the controller to stop the operation of the air-conditioner and change an operating mode of the chiller to supply air temperature control [0155; 0157].

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and/or a new ground of rejection necessitated by amendment relies on teachings of previously used prior art references.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763